Citation Nr: 0217318	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-24 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an extension of delimiting date for 
educational assistance benefits pursuant to 38 U.S.C.A. 
Chapter 30.


WITNESSES AT HEARING ON APPEAL

Veteran, and L.L.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel

INTRODUCTION

The veteran served on active duty from September 1986 to 
June 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a 29 day extension in the 
veteran's delimiting date for educational assistance 
benefits pursuant to 38 U.S.C.A. Chapter 30, but denied any 
additional extension of the delimiting date.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The evidence does not show that the veteran was 
prevented from initiating or completing his chosen program 
of education within the otherwise applicable eligibility 
period because of physical or mental disability that did not 
result from his own willful misconduct with the exception of 
the period for which he was hospitalized from February 1, 
1990, to March 1, 1990.


CONCLUSION OF LAW

The criteria for an additional extension of the delimiting 
date for Chapter 30 education benefits are not met.  
38 U.S.C.A. §§ 3031, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 21.7050, 21.7051 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was prevented from initiating 
or completing his chosen program of education within the 
otherwise applicable eligibility period because of 
disability that did not result from his own willful 
misconduct and that his delimiting date for educational 
assistance benefits pursuant to 38 U.S.C. Chapter 30 should 
be extended.

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); see Holliday v. Principi, 14 Vet. App. 280, 
284-86 (2001) (holding all sections of VCAA are 
retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that its holding in Holliday "was 
not intended to stand for the proposition that the VCAA 
requires remand of all pending claims and that this Court 
may not decide that the VCAA could not affect a pending 
matter."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001)(en banc).  In subsequent decisions the Court has held 
that the VCAA was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  The Court has also concluded that the VCAA was 
not applicable where the appellant was fully notified and 
aware of the type of evidence required to substantiate his 
claims and that no additional assistance would aid in 
further developing his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  When there is extensive factual 
development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, VCAA does not apply.  
Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

There is no issue as to substantial completeness of the 
veteran's application for benefits.  See 38 U.S.C.A. § 5102.  
There are no outstanding VA or private records that are 
pertinent to his claim.  See 38 U.S.C.A. § 5103A.

The discussions at the hearing on appeal, in the Board's 
remand and in the statement of the case served to apprise 
the veteran of the evidence needed to substantiate his 
claim.  In its remand the Board invited the veteran to 
submit evidence showing that he was incapable of undertaking 
training prior to January 1990.  This request served to 
advise the veteran of the evidence he was responsible for 
submitting.  Quartuccio v. Principi, 16 Vet App 183 (2002).

At the hearing the veteran testified that he had no further 
evidence to submit, and he has not otherwise reported the 
existence of pertinent evidence.

The ending date of eligibility for educational assistance 
benefits pursuant to 38 U.S.C. Chapter 30 will be ten years 
from the date of the veteran's last discharge or release 
from a period of active duty of 90 days or more of 
continuous service or  the date of the veteran's last 
discharge or release from a shorter period of active duty if 
the discharge or release is involuntary, for the convenience 
of the government after October 1, 1987, as a result of a 
reduction in force, as determined by the Secretary of the 
military department concerned.  38 C.F.R. § 21.7050 (2001).

VA shall grant an extension of the applicable delimiting 
period where the veteran applies for an extension within the 
time specified in 38 C.F.R. § 21.1032(c) and the veteran was 
prevented from initiating or completing the chosen program 
of education within the otherwise applicable eligibility 
period because of a physical or mental disability that did 
not result from the veteran's willful misconduct.  VA will 
not consider the disabling effects of chronic alcoholism to 
be the result of willful misconduct.  See 38 C.F.R. 
§ 21.7020(b)(38).  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  VA will not consider a veteran who is disabled 
for a period of 30 days or less as having been prevented 
from initiating or completing a chosen program, unless the 
evidence establishes that the veteran was prevented from 
enrolling or reenrolling in the chosen program or was forced 
to discontinue attendance, because of the short disability.  
38 C.F.R. § 21.7051 (2002).

A veteran's extended period of eligibility shall be for the 
length of time that the individual was prevented from 
initiating or completing his or her chosen program of 
education.  This shall be determined as follows: (1) If the 
veteran is in training in a course organized on a term, 
quarter or semester basis, his extended period of 
eligibility shall contain the same number of days as the 
number of days from the date during the veteran's original 
eligibility period that his or her training became medically 
infeasible to the earliest of the following date.  (i) The 
commencing date of the ordinary term, quarter or semester 
following the day the veteran's training became medically 
infeasible, (ii) The last date of the veteran's delimiting 
date as determined by 38 C.F.R. § 21.7050, or (iii) The date 
the veteran resumed training.  (2) If the veteran is 
training in a course not organized on a term, quarter or 
semester basis, his extended period of eligibility shall 
contain the same number of days as the number of days from 
the date during the veteran's original delimiting period 
that his training became medically infeasible to the earlier 
of the following dates:  (i) The date the veteran's training 
became medically feasible, or (ii) The veteran's delimiting 
date as determined by 38 C.F.R. § 21.7050.  38 C.F.R. 
§ 21.7051(c) (2001).

The veteran has submitted evidence showing that he was 
hospitalized from February 1, 1990, to March 1, 1990, for 
the treatment of chemical dependency.  It was recommended 
that the veteran follow an aftercare program to focus on 
recovery for a period of at least 90 days after leaving 
inpatient treatment.

The veteran has also submitted evidence indicating that he 
was unemployed from May 1, 1988, to September 15, 1988.  He 
worked 25 hours per week from September 16, 1988, to 
November 24, 1988.  He worked 40 hours per week from 
November 25, 1988, to November 1, 1990.  However, he has 
stated that his ability to perform at his job was severely 
limited due to his alcoholism.  He stated that he had many 
days of missed work and was routinely sent home due to his 
inability to function.  He was granted leave of absence to 
detoxify in January 1990.

The Board requested that the veteran submit additional 
medical evidence indicating that he was prevented from 
initiating or completing a chosen program of education 
within the eligibility period because of physical or mental 
disability.  However, with the exception of the period from 
February 1, 1990, to March 1, 1990, the veteran has not 
submitted any evidence to show this, nor has he provided any 
information with which VA could obtain evidence to showing a 
disability that precluded pursuing a program of education.

His hearing testimony suggests that alcoholism would not 
have prevented a program of education prior to January 1990.  
The veteran testified that he was able to maintain full time 
employment and indulged in heavy drinking only after work 
hours.  

The veteran has stated that his chemical dependency rendered 
him unable to pursue a program of education.  However, the 
regulations require that "It must be clearly established by 
medical evidence that such a program of education was 
medically infeasible."  There is no medical evidence showing 
that the veteran suffered from a disability which precluded 
his initiating or completing a chosen program of education 
within the eligibility period with the exception of the 
period from February 1, 1990, to March 1, 1990.  There is no 
suggestion in the record that such evidence is available.

Accordingly, the Board finds that the evidence does not show 
that the veteran was prevented from initiating or completing 
his chosen program of education within the otherwise 
applicable eligibility period because of physical or mental 
disability that did not result from his own willful 
misconduct with the exception of the period for which he was 
hospitalized from February 1, 1990, to March 1, 1990.  The 
preponderance of the evidence is against the veteran's claim 
and an extension of the delimiting date is denied.  
38 U.S.C.A. §§ 3031, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 21.7050, 21.7051 (2002).


ORDER

Entitlement to an extension of delimiting date for 
educational assistance benefits pursuant to 38 U.S.C. 
Chapter 30 is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

